DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0007], line 7, “sparable” should say “separable” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 has the limitation of “the toggle latch is resiliently biased into a latched position”. When looking at the drawings no resilient member, such as a spring, can be seen biasing the latch (746). Looking to the specification in paragraph [00115], the only members biasing the latch (746) are the magnets (750a and 750b) which do not resiliently bias the latch since they are not elastic and do not deform to in the unlatched position. Also, the magnet (750a) biases the latch in an open position. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 has the limitation of “the toggle latch is resiliently biased into a latched position”. When looking at the drawings no resilient member, such as a spring, can be seen biasing the latch (746). Looking to the specification in paragraph [00115], the only members biasing the latch (746) are the magnets (750a and 750b) which do not resiliently bias the latch since they are not elastic and do not deform to in the unlatched position. Also, the magnet (750a) biases the latch in an open position. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Melgarejo (US-20170273840-A1) in view of Hanson (US-10500112-B1).

Regarding claim 1, Melgarejo teaches a wheelchair (wheelchair 100, fig.1) comprising: a base (base frame 120, figs.1-3) having a plurality of support wheels (rear wheels 171a-b and front wheels 173a-b, figs.1-3); a tilt assembly (tilt assembly is the components including and between guide portions 130a-b up to the side frames 180a-b, figs.1-3) configured to support a seating system (the tilt assembly supports the seat frame 140, figs.2-3), the tilt assembly including a rocker (guide portions 150a-b, figs.3 and 6) providing an incremental angular adjustment of the seating system relative to the base (the guide portions 150a-b have latch pins 156a-b to be received in the recesses 136a-b allowing the seat frame 140 to pivot relative to the base frame 120, paragraph [0038], figs.6-7A) and a rocker guide (guide portions 130a-b, figs.3and 7-7a) supporting the rocker for relative movement, the rocker guide having a first mounting point (front end mounting portions 174a-b, fig.3); and a docking mount attached to the base (side frame members 170a-b hold the cross members that the front end mounting portions 174a-b mount, figs.1 and 5), the docking mount defining a second mounting point (the cross members of the side frame members 170a-b as seen in figure 5) that engages the first mounting point.
	Melgarejo fails to teach the first mounting point one of a latch or a latch receiver; the second mounting point is the other of the latch or the latch receiver configured to cooperate with the mating latch or latch receiver of the rocker guide to releasably mount the rocker guide to the base. However, Hanson teaches the first mounting point (interface plate 26, figs.4-7) one of a latch or a latch receiver (latch 38 and plurality of notches, column 3, lines 57-67, fig.7); the second mounting point (chair mounting tubes 20, figs.2 and 7) is the other of the latch or the latch receiver (front and rear mounting bolts 40 and 72, fig.7) configured to cooperate with the mating latch or latch receiver of the rocker guide to releasably mount the rocker guide to the base (latch 38 has latch slot 42 that receives the mounting bolt 40 and a notch that received the mounting bolt 72, column 3, lines 57-67, figs.4 and 7).
Melgarejo and Hanson are both considered to be analogous to the claimed invention because they are in the same field of wheelchairs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melgarejo with the teachings of Hanson and replave the mounting portions (174a-b) with the latch and mounting bolt coupling system as taught by Hanson. Having the latch and bolt system allows the user to quickly and easily remove the seat portion and exchange the seat with a different seat for a different use or a newer identical seat that is clean. Removing the seat with a latch and bolt system as taught by Hanson allows the wheelchair to be used as a walking device.

Regarding claim 2, Melgarejo in combination with Hanson, Hanson teaches wherein the rocker guide has a latch receiver configured as a detent (notch that receives the rear mounting bolt 72, fig.7) and the docking mount includes a latch configured as a toggle latch (latch 38 receives the bolt 40 in the recess 42 a notch in the plate 26, fig.7).

Regarding claim 4, Melgarejo in combination with Hanson, Hanson teaches wherein the first mounting point is configured as a slot (notch in plate 26, fig.7, column 3, lines 57-67), the second mounting point is configured as a pin (rear mounting bolt 72, fig.7).

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Melgarejo (US-20170273840-A1) in view of Hanson (US-10500112-B1) and Cooper (US-6105706-A).

Regarding claim 6, Melgarejo in combination with Hanson, Melgarejo teaches wherein the tilt assembly includes an upper seat mounting frame (seat side frame members 180a-b, figs.1-3) configured to support the seating system (the side frames can support the a seat, figs.1-3), but fails to teach a seat adjuster having an actuator configured to longitudinally adjust the seating system relative to the upper seat mounting frame.
However, Cooper teaches an upper seat mounting frame (side frame members 18, fig.4) configured to support the seating system (side frame members 18 support the seat portion 58, fig.4); and a seat adjuster (linear drive means 70 with the direction control assembly 80, figs.1 and 4, column 5, lines 1-22) having an actuator (drive motor 76, fig.1 and 4) configured to longitudinally adjust the seating system relative to the upper seat mounting frame (seat 12 adjusts relative to the side frame members 18, figs.1-3).
Melgarejo and Cooper are both considered to be analogous to the claimed invention because they are in the same field of wheelchairs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melgarejo with the teachings of Cooper and attach the control assembly (80) with drive means (70) of Cooper on the side members (180a-b) of Melgarejo like the side members (18) as taught by Cooper. Adding the control assembly 80 with driving means 70 would allow the seat of the wheelchair to be moved forward and backward for more stability going up and down inclines/declines by better placement of the center of gravity (figs.2-3 of Cooper), as well as helping the user stand when the seat is moved forward.

Regarding claim 7, Melgarejo in combination with Hanson and Cooper, Cooper teaches wherein the seating system includes a frame (seat platform 60 with the frame inside the seat 12 as known in art, figs.1-4) and at least one cross member that slidably engages the upper seat mounting frame (seat support platform 60 slidably engages the linear bearing support shaft 82 on the upper seat frame, figs.2-4), the upper seat mounting frame includes an actuator block (attachment block 74, figs.1 and 4) that engages the actuator such that movement of the actuator causes the longitudinal adjustment of the seating system (drive motor 76 drives output screw 78 which engages the threaded shaft 72 which drives the attachment block 74 and seat 12 forward and backward, figs.1 and 4, column 5, lines 1-22).

Regarding claim 15, Melgarejo in combination with Cooper, Melgarejo teaches the rocker guide defines a first mounting point (front end mounting portions 174a-b, fig.3); and a docking mount attached to the base (side frame members 170a-b hold the cross members that the front end mounting portions 174a-b mount, figs.1 and 5), the docking mount defining a second mounting point (the cross members of the side frame members 170a-b as seen in figure 5) that engages the first mounting point. Melgarejo fails to teach a latch receiver and a latch.
	However, Hanson teaches a latch (interface plate 26 with latch 38 and plurality of notches, column 3, lines 57-67, fig.7) and latch receiver (front and rear mounting bolts 40 and 72, fig.7).
Melgarejo and Hanson are both considered to be analogous to the claimed invention because they are in the same field of wheelchairs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melgarejo with the teachings of Hanson and replace the mounting portions (174a-b) with the latch and mounting bolt coupling system as taught by Hanson. Having the latch and bolt system allows the user to quickly and easily remove the seat portion and exchange the seat with a different seat for a different use or a newer identical seat that is clean. Removing the seat with a latch and bolt system as taught by Hanson allows the wheelchair to be used as a walking device.

Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Melgarejo (US-20170273840-A1) in view of Hanson (US-10500112-B1) and Richter (US-20160101664-A1).

Regarding claim 8, Melgarejo in combination with Hanson, Melgarejo teaches wherein the rocker is pivotally connected to an upper seat mounting frame (side frame members 180a-b are connected to the rockers 150a-b through the mounting brackets 183a-d, which have multiple apertures as seen in figures 1-2 allowing them to be mounted to the tubular extensions 185a-b and 189a-b of the cross members 181 and 182 at different points, when moving between the different mounting apertures of the mounting brackets 183a-d the rocker will be pivotally connected to the side frame members 180a-b, figs.1-3 Paragraph [0043]) configured to support the seating system and a seat inclination adjuster (front mounting brackets 183a-d can adjust the incline of the seat through the multiple attachment apertures on the mounting brackets 183a-d, and the mounting apertures on the side frame members 180a-b with c-clamps 184a-b and 187a-b, figs.1-3, paragraph [0043]).
	Melgarejo fails to teach that extending or retracting the seat inclination adjuster increases or decreases the angle of the seating system relative to the rocker. However, Richter teaches a seat inclination adjuster (actuators 86, figs.1 and 3) is pivotally connected between the upper seat mounting frame and the rocker (actuators 86 have ball joints 94 at the bottom and bearing 106 at the top making them pivotally connected between the base 18 and the base 46 of the seat 14, figs.3 and 12, paragraph [0038-0039]) such that extending or retracting the seat inclination adjuster increases or decreases the angle of the seating system relative to the rocker (when the actuators extend or retract the angle of the seat increases or decreases, figs.11-16).
Melgarejo and Richter are both considered to be analogous to the claimed invention because they are in the same field of wheelchairs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melgarejo with the teachings of Richter and substitute the mounting brackets (183a-d) with the actuators (86) of Richter. Doing so would provide the wheelchair with multiple different configurations of the seat for the different slopes and terrain the wheelchair will be rolling on (figs.6-16 of Richter). Having the different configurations makes the wheelchair safer for the rider by allowing for better positioning of the center of gravity when on a sloped or uneven surface. 

Regarding claim 9, Melgarejo in combination with Hanson and Richter, Richter teaches wherein the seat inclination adjuster is configured as telescoping tubular sections (actuators 86 have cylindrical bodies 90 with extending rods 102, figs.3 and 6).

Regarding claim 19, Melgarejo in combination with Richter, Melgarejo teaches the rocker guide defines a first mounting point (front end mounting portions 174a-b, fig.3); and a docking mount attached to the base (side frame members 170a-b hold the cross members that the front end mounting portions 174a-b mount, figs.1 and 5), the docking mount defining a second mounting point (the cross members of the side frame members 170a-b as seen in figure 5) that engages the first mounting point. Melgarejo fails to teach a latch receiver and a latch.
	However, Hanson teaches a latch (interface plate 26 with latch 38 and plurality of notches, column 3, lines 57-67, fig.7) and latch receiver (front and rear mounting bolts 40 and 72, fig.7).
Melgarejo and Hanson are both considered to be analogous to the claimed invention because they are in the same field of wheelchairs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melgarejo with the teachings of Hanson and replace the mounting portions (174a-b) with the latch and mounting bolt coupling system as taught by Hanson. Having the latch and bolt system allows the user to quickly and easily remove the seat portion and exchange the seat with a different seat for a different use or a newer identical seat that is clean. Removing the seat with a latch and bolt system as taught by Hanson allows the wheelchair to be used as a walking device.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Melgarejo (US-20170273840-A1) in view of Cooper (US-6105706-A).

Regarding claim 10, Melgarejo teaches a wheelchair (wheelchair 100, fig.1) comprising: a seat (seat can be attached to the seat frame 140, fig.2); a base (base frame 120, figs.1-3); and a tilt assembly (tilt assembly is the components including and between guide portions 130a-b up to the side frames 180a-b, figs.1-3) having a rocker guide (guide portions 130a-b, figs.3and 7-7a) attached to the base and configured to permit movement of the tilt assembly relative to the base, the tilt assembly including a rocker (guide portions 150a-b, figs.3 and 6) supported by the rocker guide and an upper seat mounting frame (seat side frame members 180a-b, figs.1-3) configured to support the seat (side frames 180a-b can support the seat), 
Melgarejo fails to teach the upper seat mounting frame supporting a seat adjuster having an actuator configured to longitudinally adjust the seat relative to the upper seat mounting frame. However, Cooper teaches upper seat mounting frame (side frame members 18, fig.4) supporting a seat adjuster (linear drive means 70 with direction control assembly 80, figs.1 and 4, column 5, lines 1-22) having an actuator (drive motor 76, fig.1 and 4) configured to longitudinally adjust the seat relative to the upper seat mounting frame (seat 12 adjusts relative to the side frame members 18, figs.1-3, column 5, lines 1-22).
Melgarejo and Cooper are both considered to be analogous to the claimed invention because they are in the same field of wheelchairs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melgarejo with the teachings of Cooper and attach the control assembly (80) with drive means (70) of Cooper on the side members (180a-b) of Melgarejo like the side members (18) as taught by Cooper. Adding the control assembly 80 with driving means 70 would allow the seat of the wheelchair to be moved forward and backward for more stability going up and down inclines/declines by better placement of the center of gravity (figs.2-3 of Cooper), as well as helping the user stand when the seat is moved forward.

Regarding claim 11, Melgarejo in combination with Cooper, Cooper teaches wherein the upper seat mounting frame supports an actuator block (attachment block 74, figs.1 and 4), the actuator is a screw thread (drive motor 76 has screw 78 to engage the threaded shaft 72, fig.1 and 4, column 5, lines 1-22) that engages the actuator block having a mating thread (attachment block 74 has threaded shaft 72 that engages the output screw 78, column 4 line 61-column 5 line 4), the seat including a seat frame (seat platform 60 with the frame inside the seat 12 as known in art, figs.1-4) that is connected to the actuator such that rotation of the screw thread causes the longitudinal seat adjustment in one of a forward or a rearward direction (drive motor 76 drives output screw 78 which engages the threaded shaft 72 which drives the seat 12 forward and backward, figs.1 and 4, column 5, lines 1-22).

Regarding claim 12, Melgarejo in combination with Cooper, Cooper teaches wherein the actuator block is mounted on a cross member (attachment block is mounted on seat support 60, fig.4) supported by spaced-apart upper seat mounting frames (fig.4), the seat frame includes mounting blocks (linear bearings 86, figs.1 and 4) configured to slide along portions of the upper seat frames in response to movement of the actuator (linear bearings 86 slide along the linear bearings support shafts 82 when the seat moves, figs.1-4,).

Regarding claim 13, Melgarejo in combination with Cooper, Cooper teaches wherein the actuator is one of a power driven screw thread (drive motor 76 has output screw 78 which drives the threaded shaft 72, column 5, lines 1-8, fig.1) or an electric linear motion actuator.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melgarejo (US-20170273840-A1) in view of Cooper (US-6105706-A) and Richter (US-20160101664-A1).

Regarding claim 14, Melgarejo in combination with Cooper, Melgarejo teaches wherein the rocker is pivotally connected to the upper seat mounting frame (side frame members 180a-b are connected to the rockers 150a-b through the mounting brackets 183a-d, which have multiple apertures as seen in figures 1-2 allowing them to be mounted to the tubular extensions 185a-b and 189a-b of the cross members 181 and 182 at different points, when moving between the different mounting apertures of the mounting brackets 183a-d the rocker will be pivotally connected to the side frame members 180a-b, figs.1-3 Paragraph [0043]). 
Melgarejo fails to teach a seat inclination adjuster is pivotally connected between the upper seat mounting frame and the rocker such that extending or retracting the seat inclination adjuster increases or decreases the angle of the seating system relative to the rocker. However, Richter teaches a seat inclination adjuster (actuators 86, figs.1 and 3) is pivotally connected between the upper seat mounting frame and the rocker (actuators 86 have ball joints 94 at the bottom and bearing 106 at the top making them pivotally connected between the base 18 and the base 46 of the seat 14, figs.3 and 12, paragraph [0038-0039]) such that extending or retracting the seat inclination adjuster increases or decreases the angle of the seating system relative to the rocker (when the actuators extend or retract the angle of the seat increases or decreases, figs.11-16).
Melgarejo and Richter are both considered to be analogous to the claimed invention because they are in the same field of wheelchairs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melgarejo with the teachings of Richter and substitute the mounting brackets (183a-d) with the actuators (86) of Richter. Doing so would provide the wheelchair with multiple different configurations of the seat for the different slopes and terrain the wheelchair will be rolling on (figs.6-16 of Richter). Having the different configurations makes the wheelchair safer for the rider by allowing for better positioning of the center of gravity when on a sloped or uneven surface.

Regarding claim 20, Melgarejo in combination with Richter teach the wheelchair of claim 16, but fail to teach wherein the tilt assembly includes a seat adjuster having an actuator configured to longitudinally adjust the seat relative to the upper seat mounting frame.
However, Cooper teaches a seat adjuster (linear drive means 70 with direction control assembly 80, figs.1 and 4, column 5, lines 1-22) having an actuator (drive motor 76, fig.1 and 4) configured to longitudinally adjust the seat relative to the upper seat mounting frame (seat 12 adjusts relative to the side frame members 18, figs.1-3, column 5, lines 1-22).
Melgarejo and Cooper are both considered to be analogous to the claimed invention because they are in the same field of wheelchairs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melgarejo with the teachings of Cooper and attach the control assembly (80) with drive means (70) of Cooper on the side members (180a-b) of Melgarejo like the side members (18) as taught by Cooper. Adding the control assembly 80 with driving means 70 would allow the seat of the wheelchair to be moved forward and backward for more stability going up and down inclines/declines by better placement of the center of gravity (figs.2-3 of Cooper), as well as helping the user stand when the seat is moved forward.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Melgarejo (US-20170273840-A1) in view of Richter (US-20160101664-A1).

Regarding claim 16, Melgarejo teaches a wheelchair (wheelchair 100, fig.1) comprising: a seat (seat can be attached to the seat frame 140, fig.2); a base (base frame 120, figs.1-3); and a tilt assembly (tilt assembly is the components including and between guide portions 130a-b up to the side frames 180a-b, figs.1-3) having a rocker guide (guide portions 130a-b, figs.3and 7-7a) attached to the base and configured to permit movement of the tilt assembly relative to the base, the tilt assembly including a rocker (guide portions 150a-b, figs.3 and 6) supported by the rocker guide and the rocker is pivotally connected to an upper seat mounting frame (seat side frame members 180a-b, figs.1-3) configured to support the seat. 
Melgarejo fails to teach a seat inclination adjuster. However, Richter teaches a seat inclination adjuster (actuators 86, figs.1 and 3) is pivotally connected between the upper seat mounting frame and the rocker (actuators 86 have ball joints 94 at the bottom and bearing 106 at the top making them pivotally connected between the base 18 and the base 46 of the seat 14, figs.3 and 12, paragraph [0038-0039]) such that extending or retracting the seat inclination adjuster increases or decreases the angle of the seating system relative to the rocker (when the actuators extend or retract the angle of the seat increases or decreases, figs.11-16).
Melgarejo and Richter are both considered to be analogous to the claimed invention because they are in the same field of wheelchairs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melgarejo with the teachings of Richter and substitute the mounting brackets (183a-d) with the actuators (86) of Richter. Doing so would provide the wheelchair with multiple different configurations of the seat for the different slopes and terrain the wheelchair will be rolling on (figs.6-16 of Richter). Having the different configurations makes the wheelchair safer for the rider by allowing for better positioning of the center of gravity when on a sloped or uneven surface.

Regarding claim 17, Melgarejo in combination with Richter, Richter teaches wherein the seat inclination adjuster is configured as telescoping tubes (actuators 86 have cylindrical bodies 90 with extending rods 102, figs.3 and 6) having a plurality of adjustment apertures (actuators 86 each have a cylinder body 90 with an aperture to receive the extending rods 102, as well as sockets 104 to receive the ball joint 94 and bearing 106, figs.3 and 12).

Regarding claim 18, Melgarejo in combination with Richter, Richter teaches wherein the seat inclination adjuster is a power actuated linear motion actuator (actuators 86 are pneumatic, hydraulic, or electric linear actuators, paragraph [0038], fig.3).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 depends upon claim 2 which is rejected, but claim 3 has the limitation of “the toggle latch includes a hold-open magnet”. Hanson teaches the toggle latch that attaches to a mounting bolt, but does not teach any magnets. Hanson does teach a spring (44) that biases the latch into the closed position. Modifying Hanson would be modifying a modifying reference without reason. For the above reason claim 3 has allowable subject matter.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 5 depends upon claim 3 which has allowable subject matter as discussed above, making claim 5 have that same allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Slagerman (US-20140246841-A1) teaches a tilt-in-space wheelchair using multiple controlling paths. Cerreto (US-20100156065-A1) teaches a wheel chair with tilting feature. Blauch (US-20090085324-A1) teaches a dual-track tilt mechanism on a wheelchair. Bernatsky (US-20050116440-A1) teaches a personal mobility vehicle with tiltable seat. Bernatsky (US-20040188979-A1) teaches a center-of-gravity tilt-in-space wheelchair. Robbins (US-5669620-A) teaches a wheel chair and platform with extending seat assembly. Ludovici (US-10828213-B1) teaches a foldable tiltable wheelchair and frame therefor. St-Cyr (US-20190060144-A1) teaches a mid-wheel tilt-in-space manual wheelchair with constant should position. Lau (US-20170079861-A1) teaches a manual stair climbing wheel chair with tilting backrest. Holub (US-20160143793-A1) teaches a wheelchair with multiple replaceable seats. Gierse (US-20150231002-A1) teaches an adjustable device for vehicle seats. Purdue (US-20150137548-A1) teaches a wheelchair with user controlled tilt mechanism. Dahlin (US-20150231004-A1) teaches a wheelchair including a tiltable seat. Lofstrand (US-20110276233-A1) teaches transportation apparatus and method for carrying a payload in a desired plane independent of 3D tilting of said apparatus. Gautschi (EP-0960613-A2) teaches a vehicle that the seat can slide relative to the base. Kim (KR-20170109286-A) teaches a detachable and foldable electrical wheelchair. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618    

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618